DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed 01/24/2022 with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.
Notably, the claims were previously rejected under 35 U.S.C. §112(b) for failing to clearly and definitely set forth the metes and bounds of the patent protection sought.  The claims were noted as being generally narrative and indefinite, and numerous examples of such indefinite language were provided in the Non-Final Office Action to assist Applicant in addressing the deficiencies, in order to advance and expedite prosecution to favorable disposition.
However, the claims remain generally narrative and indefinite, still comprising numerous limitations which fail to clearly and definitely set forth the metes and bounds of the patent protection sought.  It is respectfully noted that, in order to effectively prosecute an application, earnest and diligent efforts should be made by Applicant to address all deficiencies noted by the Office.  Failing to do so only serves to unnecessarily prolong prosecution.
Here, the claims, as amended, comprise grammatical, idiomatic, and syntactical errors.  Applicant’s Representatives are encouraged to review claims prior to filing to avoid such errors and associated delays in prosecution.  Should Applicant decide to continue prosecution, and if any of the issues discussed below are unclear to Applicant, the Examiner is available for an interview, and may be reached at the number listed at the end of this Office Action.

Preliminary Formalities
Applicant’s Supplemental Amendment of 01/27/2022, serving to correct issues of legibility (see, e.g., 37 CFR 1.52(a)(iv), (b)(1), and 37 CFR 1.125), has been entered.

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Notably, Applicant’s amended title of “OCEAN TURBINE FOR CONVERTING WATER CURRENTS' ENERGY” is appropriately descriptive of a great number of inventions, and thus is not descriptive of Applicant’s invention.
Appropriately descriptive titles may result in slightly longer titles, but the loss in brevity of title will be more than offset by the gain in its informative value in indexing, classifying, searching, etc. (MPEP § 606.01).

Drawings
The drawings were received on 01/24/2022.  These drawings are not acceptable.
Though the drawings are of improved quality in comparison to the last set of drawings, filed 02/26/2021, the below-noted issues remain.  Furthermore, though the line quality has improved, some lines prevent suitable reproduction.
The drawings are objected to because of the following informalities.  
Appropriate correction is required.  
The examiner notes that the following may not be an exhaustive list of informalities.  It is suggested that the applicant thoroughly review the drawings.
Regarding Figures 1-9, Replacement drawing(s) in compliance with 37 CFR 1.84 and 37 CFR 1.121(d) are required. The drawing(s) submitted are not acceptable because some lines in the drawings as filed are pixelated and/or are in greyscale, thereby preventing suitable reproduction.  
Drawings are to be submitted in black ink (see 37 CFR 1.84(a)(1)).  Drawings must also have satisfactory reproduction characteristics; and every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined (see 37 CFR 1.84(l)). 
N.B. – Please note that, when submitting documents electronically via EFS-Web, any font color other than pure black (e.g., blue or red, or even dark grey) may result in pixelation and/or greyscale rendering of the stored documents.
Regarding Figures 1, 2a, 2c, 4, 7-9, the drawings are objected to as failing to comply with 37 CFR 1.84(p)(3) because they include reference character(s), number(s), and/or letter(s) which are placed in the drawing in a manner which interferes with comprehension of the drawings (see, e.g., reference characters “PPB”, “(PB,PP)”, “4”, “1”, “PP” in Fig. 1; “PH” (two instances) in Fig. 2; etc.).  The reference character(s), number(s), and/or letter(s) should be placed outside the outer bounds of the drawings, with appropriate lead lines between the reference characters and the details referred to (see 37 CFR 1.84(q)).
Regarding Figure 1, the drawing is objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “PA” has been used to designate two separate elements/features.  
Regarding Figure 1, the drawing is objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “PB” has been used to designate two separate elements/features.
Regarding Figure 2a, the drawing is objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “5” and “7” have both been used to designate the same feature.  Also, reference characters “PP” and “PPB” have both been used to designate the same feature.  
Regarding Figure 2b, the drawing is objected to as failing to comply with 37 CFR 1.84(q) because it includes lead lines which cross each other.  Lead lines must not cross each other.
Regarding Figures 7, 8a, 8b, the drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include reference characters which are not mentioned in the description.  Notably, regarding these figures, many numbers and reference characters are shown which are not mentioned in the description.
Regarding Figures 8a, 8b, the drawings are objected to as failing to comply with 37 CFR 1.84(m) because the use of shading prevents clear understanding and reduces legibility.  If shading must be used, the lines must be as few in number as practicable, and they must contrast with the rest of the drawings.
Regarding Figure 9, a new, corrected drawing in compliance with 37 CFR 1.84 and 37 CFR 1.121(d) is required. The drawing(s) submitted are not acceptable because: 
• The drawing is informal in nature and generally poor in quality;
• The drawing does not make clear what is represented, including whatever structural relationships may exist with the other features of the invention, as shown in the other figures;
• See additional deficiencies noted below.
Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Regarding Fig. 9, the drawing is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the skinny vertical objects (are these shafts?) placed behind disks with “A”-“D” markings were previously shown as passing through the openings of the disks.  Now, however, they are shown as passing behind, and not connecting to, the disks.
Applicant is required to cancel the new matter in the reply to this Office Action.  Here, the drawing should be amended in a manner which is supported by the disclosure as originally filed.
Regarding Figure 9, the drawing is objected to as failing to comply with 37 CFR 1.84(p)(1) because it includes reference character(s) not oriented in the same direction as the view (i.e., reference character(s) “A”, “B”, “C”, “D” of the middle and right-hand disks).
Regarding Figure 9, the drawing is objected to as failing to comply with 37 CFR 1.84(p)(5) because it includes the following reference character(s) not mentioned in the description: “A”, “B”, “C”, “D”.
Regarding Figure 9, a new corrected drawing in compliance with 37 CFR 1.121(d) is required in this application because, in addition to the deficiencies noted above, it is informal in nature and does not make clear what is represented, including whatever structural relationships may exist with the other features of the invention, as shown in the other figures. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities.  Appropriate correction is required.
Regarding claim 1, lines 1-2, the amended preamble “An ocean current turbine for converting water currents' energy, comprising following features: […]” is not idiomatic and would be more clearly written as, e.g., —An ocean current turbine for converting energy of a water current the turbine comprising 
Regarding claim 1, line 3, the amended limitation “a water current in sea sea or in a river” (underlining showing amendment) appears to comprise an unnecessarily repeated word.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-3, 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1-3, 5, the claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  The structure which goes to make up the claimed apparatus must be clearly and positively specified in such a manner as to present a complete operative device.
The following examples of language failing to meet the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are given for Applicant’s benefit.  The following, however, may not constitute a complete listing of ambiguous language present in the pending claim(s).
Regarding claim 1, the limitation “one or more starboard and port endless rotation chains with plates, wherein the plates are arranged to be captured by the water current” is vague and indefinite.
First, the phrase “wherein the plates are arranged to be captured by the water current” is not idiomatic and is, consequently, vague and indefinite.  The limitation does not make clear how a “water current” may “capture[]” the “plates”.
Second, the phrase “one or more starboard and port endless rotation chains with plates” fails to clearly set forth the number and structural relationships of each of the listed elements.  Notably, are there intended to be “one or more” of both the “starboard and port endless rotation chains”?  Does each “rotation chain” comprise a plurality of “plates” or is each “chain” intended to have only a single “plate”?  Furthermore, instead of introducing “starboard and port endless rotation chains” jointly, it would be clearer to state, e.g., —a starboard endless rotation chain and a port endless rotation chain—.
Regarding claim 1, the limitation “the one or more starboard and port endless rotation chains run in driving engagement with one or more driven wheels that operate a generator” is vague and indefinite.  
First, the limitation fails to make clear the structural relationships between each of the “rotation chains” and the “one or more driven wheels”—are both of the “chains” in “driving engagement” with the same “one or more driven wheels,” or is there a respective “driven wheel[]” for each of the “starboard endless rotation chain[]” and the “port endless rotation chain[]”?
Second, the limitation appears to require that both of the “starboard and port endless rotation chains” serve to “operate a generator”—i.e., two (or perhaps more?) “endless rotation chains” operate the same generator (as the claim only introduces “a [single] generator”).  However, the invention, at least as shown in Fig. 4, appears to indicate that each “chain” has its own respective “generator”.  Clarification is requested.
Regarding claim 1, the limitation “the transverse wide stern being narrower than the greatest distance between the port and starboard side frames” is vague and indefinite.
First, the limitation “the greatest distance between the port and starboard side frames” is recited.  There is insufficient antecedent basis for this limitation in the claim, thereby rendering the claimed invention vague and indefinite.  
Second, the term “greatest distance between the port and starboard side frames” does not indicate a point or plane of reference along which the “distance” may be measured.  If the “distance” is measured along, e.g., an x-, y-, or z-axis, such should be clarified, along with proper introduction of the reference feature.
Regarding claim 1, the limitation “wherein the one or more starboard and port endless rotation chains comprise a starboard and a port endless rotation chain with the plates, arranged to run along the port and starboard side frames, respectively” is vague and indefinite.
First, the claim fails to make clear to what feature(s) are being introduced.  As currently drafted, the limitation appears to introduce a first element called “a starboard” and a second element called “a port endless rotation chain” and it is the port endless rotation chain” which has “the plates”.  If the term “starboard” is intended to describe an “endless rotation chain,” such should be clarified (e.g., —the one or more starboard and port endless rotation chains comprise a starboard endless rotation chain and a port endless rotation chain—).  However, if this was the intended scope, it would be clearer (and simpler) to state this at the first introduction of “one or more starboard and port endless rotation chains with plates” at line 6 of the claim. 
Second, as suggested above, the claim does not make clear to what feature(s) the “plates” may belong/are connected to.  
Regarding claim 1, the limitation “a turning mechanism arranged to turn each plate to catch the water current at the bow part, so that each plate is driven rearward along the port and starboard side frames, respectively, back to a rear end of the port and starboard side frames, respectively, by the transverse wide stern part” is generally narrative and, consequently, vague and indefinite.
First, the limitation “a turning mechanism arranged to turn each plate to catch the water” is unclear.  Notably, the claim sets forth that “each plate” is “catch[ing] the water” whereas previously in the claim (see lines 6-7), it is the “water current” which is “captur[ing]” the “plates”.  The structural and functional relationship(s) between the water and the plate(s) should be clearly, and consistently, set forth.
Second, the limitation fails to make clear the number of “turning mechanism” features required.  That is, whether the “ocean current turbine” comprises a single “turning mechanism” that is used “to turn” all the “plates,” whether there is a “turning mechanism” for each of the “starboard and port endless rotation chains,” or whether there is “a turning mechanism” for each plate—i.e., the “turbine” having as many “turning mechanism” features as there are “plate” features.
Third, the limitation “a turning mechanism arranged to turn each plate […] so that each plate is driven rearward along the port and starboard side frames, respectively” is unclear.  The limitation appears to indicate that “each plate” is “driven rearward along” both “the port and starboard side frames”.  However, at least as shown in Fig. 2a, it appears that one set of plates is one the starboard side, and the other set of plates is on the port side, and the plates are not “driven rearward along” both “the port and starboard side frames” as the claim appears to indicate.  
Fourth, the limitation “a turning mechanism arranged to turn each plate […] along the port and starboard side frames, respectively, back to a rear end of the port and starboard side frames, respectively […]” is unclear.  Here, the repeated use of the term “respectively” does not appear syntactically correct; the claim does not make clear to which element(s) previously mentioned reference is being made.1
Fifth, the limitation “the transverse wide stern part” is recited.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 1, the limitation “where the turning mechanism turns each plate to a passive state where the plate does not catch the water current when the plate is led forward again by the one or more starboard and port endless rotation chains in a shielded cavity between the starboard and port side frames and extending to the bow part” is vague and indefinite.
Notably, the limitation is generally narrative, making it difficult to understand both the structural and functional relationships between the listed elements.  It may be clearer to first set forth the structure of the “turning mechanism” and associated structural relationships, and then indicate the functional relationships.
As a first example, the claim appears to indicate that “the plate is led forward again by the one or more starboard and port endless rotation chains”—i.e., that each “plate” is “led forward” by both/all of “the one or more starboard and port endless rotation chains”.  However, this would appear to be an inaccurate reflection of the invention as disclosed—each “plate” appears to be structurally connected to only a single “rotation chain”—not to both the “starboard and port endless rotation chains”.  Appropriate clarification is required.
As a second example, the limitation “the turning mechanism […] in a shielded cavity between the starboard and port side frames and extending to the bow part” does not make clear the relationship with the “shielded cavity” with the other “ocean current turbine” components.  Also, the phrase does not make clear if it is the “turning mechanism,” the “shielded cavity,” or another component that is “extending to the bow part” and what “extending to the bow part” may comprise, including from where it may be “extending”.
Regarding claim 1, the limitation “the turning mechanism comprises a Geneva-mechanism arranged to turn each of the plates 90 degrees relative to the one or more starboard and port endless rotation chains while each plate passes by the front and at the rear driven wheels, respectively” is vague and indefinite.
First, as noted above regarding the “turning mechanism,” this limitation does not make clear whether there is a single “Geneva-mechanism arranged to turn each of the plates” or whether “each of the plates” comprises/is connected to a respective “Geneva-mechanism”.
Second, the limitation appears to indicate that “each of the plates” is “turn[ed] 90 degrees relative to the one or more starboard and port endless rotation chains”—i.e., that each plate is turned relative to both/all of “the one or more starboard and port endless rotation chains”.  Again, this does not appear to accurately reflect the invention as disclosed.  Appropriate clarification is required.
Third, the limitations “the front,” “the rear driven wheels” are recited.  There is insufficient antecedent basis for these limitations in the claim, thereby rendering the claimed invention vague and indefinite.
Fourth, it is unclear what the term “respectively” is intended to refer to.
Regarding claim 2, the limitation “half the width of the stern part divided by a length of the main frame is approximately equal to a tangent of 15 degrees.” is vague and indefinite.
First, the limitations “the width,” “the stern part” are recited.  There is insufficient antecedent basis for these limitations in the claim, thereby rendering the claimed invention vague and indefinite.  The limitation “the stern part” appears to refer to an element which has been deleted by amendment.
Second, the limitation appears to conflate units of measurement.  A “width” and a “length” would be measured in, e.g., meters or feet, whereas the claim sets forth that this would be “equal to a tangent of 15 degrees”—i.e., not a length measurement but an angular measurement.  Thus, it is unclear how the claimed limitation could be met.
Third, as previously indicated (and unpersuasively argued by Applicant), the term “tangent” is, here, unclear.  Notably, a tangent, in geometry, is defined as “a line or a plane that touches a curve or a surface at a point so that it is closer to the curve in the vicinity of the point than any other line or plane drawn through the point”2.  However, here, it is unclear what the “line or plane” may be, and what “curve or surface” is to be/being referenced.  Clarification is, once again, kindly requested.
Regarding claims 3, 5, the limitation “the bow part forms a shield having a width corresponding to between 1/4 and 1/2 of the length of a largest width of the main frame” is vague and indefinite.
First, the claim does not make clear what a “shield” may comprise, including what is being “shield[ed]” and what the latter is being “shield[ed]” from.
Second, as noted above regarding claim 1, the term “a largest width of the main frame” is unclear as the claim does not indicate a point or plane of reference along which the “width” or “largest width” may be measured.  If the “width” is measured along, e.g., an x-, y-, or z-axis, such should be clarified, along with proper introduction of the reference feature.
Regarding claims 2, 3, 5, they are dependent on claim 1 and thereby inherit the deficiencies thereof.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The Examiner requests, in response to this Office Action, that support be shown for all language added to any original claims on amendment and any new claims.  That is, to specifically note the page(s) and line number(s) in the original specification and/or drawing figure(s) where support for newly added claim language may be found.  No new matter may be added.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. MIKAILOFF whose telephone number is (571) 270-7894.  The examiner can normally be reached Mon. - Thurs. 10am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. PATEL can be reached at (571) 272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S. MIKAILOFF/Examiner, Art Unit 2832                                                                                                                                                                                                        
May 10, 2022

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See definition of respectively (adv.): 1. (of two or more things) referring or applying to two or more things previously mentioned in a parallel or sequential way; 2. in precisely the order given; sequentially. (Random House Unabridged Dictionary, © Random House, Inc. 2022.)
        2 Random House Unabridged Dictionary, © Random House, Inc. 2022.